Citation Nr: 1609623	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-40 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


ISSUE

Entitlement to service connection for a skin condition, including psoriasis, actinic keratosis, and herpes zoster, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A February 2013 Board decision denied the Veteran's claim.  Based on a joint motion by the parties, in January 2014, the Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded this matter to the Board for further review.  

In May 2014, the Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ) for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's skin conditions, including psoriasis, actinic keratosis, and herpes zoster, are not shown by the most probative evidence to be etiologically related to a disease, injury, or event in service, including conceded herbicide exposure.

CONCLUSION OF LAW

Service connection for a skin condition, including psoriasis, actinic keratosis, and herpes zoster, is not warranted.  38 U.S.C.A. §§ 1110, 1116(f) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the Veteran's claim for service connection for a skin condition, including psoriasis, actinic keratosis, and herpes zoster, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that notice letters dated December 2008 and April 2009 fully satisfied the duty to notify provisions.  These letters informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates. 

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.  In that regard, the Board notes that pursuant to the joint motion by the parties, copies of all of the Veteran's VA treatment records dated from 1995 to 1999 have been associated with the claims file, including the September 1995 Agent Orange Registry VA examination report.  Therefore, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim.  The Board finds, however, that because there is no competent and credible evidence tending to indicate that any of the Veteran's skin conditions is related to his active service, including his conceded herbicide exposure, there is no duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  While the Board acknowledges that the Veteran himself has alleged he has experienced symptoms since service, as explained in greater detail below, the Board finds the Veteran's reported history of symptoms since service to be not credible.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Veterans who had active service in the Republic of Vietnam between January 9, 1962, and May 7, 1975 are generally presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In the case of veterans who were exposed to an herbicide agent during active service, service connection may be awarded on a presumptive basis for certain diseases listed in 38 C.F.R. § 3.309(e), which listed diseases do not include any skin conditions except for chloracne or other acneform disease consistent with chloracne.

The Veteran served on active duty from December 1965 to September 1967, including service in the Republic of Vietnam.  He claims that he has a skin condition, including psoriasis, actinic keratosis, and herpes zoster, due to his active service, including due to herbicide exposure in Vietnam.

As an initial matter, the Veteran's treatment records reflect that he has been followed for diagnosed psoriasis and actinic keratosis.  There is no evidence of diagnosed chloracne or other acneform disease consistent with chloracne.

Regarding his history of herpes zoster, the Board notes that it was diagnosed by VA dermatology in February 2007, and noted as resolved by August 2007, which was more than one year prior to the filing of the Veteran's claim for service connection for a skin condition, albeit the Board acknowledges that residual scars were noted.

With regard to whether the Veteran's psoriasis, actinic keratoses, and any residuals of herpes zoster are related to his active service, including herbicide exposure, the Board notes as an initial matter that herbicide exposure is presumed in this case based on the Veteran's service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

However, as noted above, psoriasis, actinic keratosis, and herpes zoster are not among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed due to herbicide exposure.  Nevertheless, the Veteran may prove entitlement to service connection due to herbicide exposure on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In that regard, the Veteran's service treatment records are silent as to any treatment for any skin condition except for April 1966 records showing treatment for warts.  The Board adds that the Veteran's separation examination report shows no diagnosed skin condition.

Post-service, the first record of complaint is a September 1995 Agent Orange Registry examination report, which reflects that the Veteran reported exposure to herbicides in Vietnam, psoriasis was diagnosed on examination, and he was referred to VA dermatology.  The VA examiner noted in the referral that the Veteran had reported experiencing symptoms for around 10 years.  A VA dermatology record of the same date likewise reflects diagnosed psoriasis, with acrodermatitis continua.  No etiological opinions, however, were provided.

VA dermatology records dated from November 1995 to July 1998 reflect the Veteran continued to be followed by VA dermatology for diagnosed psoriasis and acrodermatitis continua.  Subsequent VA dermatology records dated from 1999 through 2009 reflect the Veteran has continued to be followed for his psoriasis, and that he has been followed for diagnosed actinic keratosis since September 2004.  None of the Veteran's VA treatment records, however, include any opinion as to etiology.  The Board does note, however, that a December 1999 record notes the Veteran had psoriasis for five to six years, possibly longer, and a December 2003 record notes the Veteran had a 10-year history of psoriasis.  

As shown above, there is no medical opinion of record linking the Veteran's psoriasis or actinic keratoses to his active service, including his conceded herbicide exposure.  Based thereon, the Board finds that a preponderance of the evidence is against finding that the Veteran's skin conditions are related to his active service, including herbicide exposure.

The Board acknowledges that the Veteran asserts that he was treated for prickly heat in service.  The Board notes, however, that his service treatment records, which including records of dermatological treatment, are negative for any complaints or treatment for any sort of rash.  Moreover, the Veteran reported to the Agent Orange Registry VA examiner that he experienced symptoms for around 10 years, which means that his symptoms began long after his service.  Similarly, more recent VA treatment records dated between 1999 and 2004 (noted above) reflect the Veteran reported to his own treating physicians that his symptoms first began around 1993 to 1994, again after service.  The Board notes that generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Therefore, the Board finds the Veteran's reported history of treatment in service to be not credible.  To the extent that the Veteran, as a lay person, opines that his skin conditions are due to herbicide exposure, the Board finds that the Veteran, as a lay person, has not shown himself to have the requisite medical background to be competent to etiologically link his psoriasis or actinic keratosis to agent orange exposure, which the Board finds requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board adds that the Veteran has not alleged that he has experienced, for example, a rash since service.

Therefore, in summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's skin conditions, including psoriasis, actinic keratoses, and a history of herpes zoster, are related to his active service, including herbicide exposure, and service connection may not be presumed.


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a skin condition, including psoriasis, actinic keratosis, and herpes zoster, to include as due to herbicide exposure, is denied.



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


